UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LANDON LAMONT WASHINGTON,
                           Plaintiff,
                    -against-                                        1:20-CV-1550 (LLS)
HON. ERIC SCHNEIDERMAN, ESQ.; STATE                               ORDER OF DISMISSAL
OF NEW YORK; ANDERA EVANS; BOARD
OF PAROLE,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in the Otis Bantum Correctional Center on Rikers Island,

brings this pro se action asserting that the defendants have violated his federal constitutional

rights. He sues former New York State Attorney General Eric Schneiderman, the State of New

York, former Chairwoman of the New York State Board of Parole Andrea Evans, and the New

York State Board of Parole. Plaintiff sues the individual defendants in their individual capacities,

and seeks unspecified damages and unspecified injunctive relief.

       The Court construes Plaintiff’s complaint as asserting claims for damages under 42

U.S.C. § 1983 and claims for habeas corpus relief under 28 U.S.C. § 2254. By order dated April

1, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”). 1 For the reasons discussed below, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a


       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject- matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-




                                                   2
pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        Plaintiff makes the following allegations: In 2005, he was sentenced to an indeterminant

state sentence of two to six years of imprisonment. In 2009, the State of New York changed the

relevant law so “anyone can no longer serve an [indeterminant] sentence, first time offenders are

no longer required to serve over a maximum of 3 years [sic].” (ECF 2, at 5.) “That law was never

applied or implemented on [Plaintiff’s] behalf. [He] served imprisonment until [he] maxed out in

2011.” (Id.)

                                            DISCUSSION

A.      The State of New York and the Board of Parole

        Plaintiff’s claims under 42 U.S.C. § 1983 against the State of New York and the Board of

Parole are barred by the doctrine of Eleventh Amendment immunity. “[A]s a general rule, state

governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks

and citation omitted, second alteration in original). This immunity shields States from claims for

money damages, injunctive relief, and retrospective declaratory relief. See Green v. Mansour,

474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02

(1984). “[T]he immunity recognized by the Eleventh Amendment extends beyond the states

themselves to state agents and state instrumentalities that are, effectively, arms of a state.”

Gollomp, 568 F.3d at 366 (internal quotation marks and citation omitted).

        Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived


                                                   3
its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). As the Board of Parole is an arm of the State of New York, it enjoys

Eleventh Amendment immunity from suit under § 1983. See, e.g., Goodalle v. New York, No.

91-CV-3830, 1992 WL 42224, at *2 (S.D.N.Y. Feb. 25, 1992). The Court therefore dismisses

Plaintiff’s § 1983 claims against the State of New York and the Board of Parole under the

doctrine of Eleventh Amendment immunity. 2 28 U.S.C. § 1915(e)(2)(B)(iii).

B.     Schneiderman and Evans

       The Court must also dismiss Plaintiff’s claims under § 1983 against Schneiderman and

Evans. To state a claim under § 1983 against a person in their individual capacity, a plaintiff must

allege facts showing the person’s direct and personal involvement in the alleged constitutional

deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013)

(quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). An individual defendant may not

be held liable under § 1983 solely because that defendant employs or supervises a person who

violated the plaintiff’s rights. See Iqbal, 556 U.S. at 676 (“Government officials may not be held

liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.”). An individual can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited




       2
         See also Zuckerman v. Appellate Div., Second Dep’t, Supreme Court, 421 F.2d 625, 626
(2d Cir. 1970) (holding that a state court is not a “person” for the purpose of § 1983 liability); see
generally Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (holding that a state agency is
not a “person” for the purpose of § 1983 liability).


                                                  4
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 3

       Plaintiff fails to allege any facts suggesting that Schneiderman or Evans was personally

involved in any violations of his federal constitutional rights. Thus, the Court dismisses

Plaintiff’s § 1983 claims against Schneiderman and Evans for failure to state a claim on which

relief may be granted. See § 1915(e)(2)(B)(ii).

C.     Habeas corpus relief

       Plaintiff seems to challenge a state sentence that he has already served. The Court

construes Plaintiff’s claims for injunctive relief as claims for habeas corpus relief brought under

28 U.S.C. § 2254.

       A federal district court has jurisdiction to consider a § 2254 habeas corpus petition that is

brought by “a person in custody pursuant to the judgment of a State court . . . on the ground that

he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). The Supreme Court has interpreted this provision as “requiring that the habeas

petitioner be ‘in custody’ under the conviction or sentence under attack at the time his petition is

filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). A person seeking to challenge his state

conviction or sentence under § 2254 cannot do so if “the sentence imposed for that conviction

has fully expired at the time his petition is filed” because the person is no longer in custody

pursuant to the relevant state-court judgment. Id. at 491 (emphasis in original); see Lackawanna

Cnty. Dist. Attorney v. Coss, 532 U.S. 394, 401 (2001) (a petitioner who “is no longer serving the


       3
         “Although the Supreme Court’s decision in [Iqbal, 556 U.S. 662] may have heightened
the requirements for showing a supervisor’s personal involvement with respect to certain
constitutional violations,” the Second Circuit has not yet examined that issue. Grullon v. City of
New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                  5
sentences imposed pursuant to his . . . convictions . . . cannot bring a federal habeas petition

directed solely at those convictions”).

       Plaintiff alleges that he “served his [term of] imprisonment until [he] maxed out in 2011.”

(ECF 2, at 5.) He did not submit his complaint for this action to his facility’s mail system for its

delivery to the Court until on or about February 11, 2020 (the date that he signed his complaint),

years after the sentence that he wishes to challenge expired. Thus, at the time that he filed his

complaint, he was no longer in custody with respect to the state sentence he wishes to challenge.

The Court therefore dismisses Plaintiff’s claims for habeas corpus relief under § 2254 because

the Court lacks jurisdiction to consider them. 4

D.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.




       4
          Under the gatekeeping provisions of the Antiterrorism and Effective Death Penalty Act
of 1996 (“AEDPA”), a habeas corpus petitioner must obtain authorization from the appropriate
Court of Appeals before filing a second or successive habeas corpus petition. See 28 U.S.C.
§ 2244(b)(3)(A). A petition is “second or successive” if a previous habeas corpus petition was
decided on the merits. See Graham v. Costello, 299 F.3d 129, 132 (2d Cir. 2002). Because
conversion of a submission into a habeas corpus petition may restrict a petitioner’s future
attempts to seek habeas corpus relief, a district court must normally give a pro se petitioner
notice and an opportunity to withdraw his submission before the court recharacterizes it as a
§ 2254 petition. See Cook v. New York State Div. of Parole, 321 F.3d 274, 282 (2d Cir. 2003).
Here, however, giving Plaintiff notice and granting him an opportunity to withdraw is
unnecessary; dismissal for lack of habeas corpus jurisdiction does not trigger the AEDPA’s
restrictions on second or successive petitions because such a dismissal is not an adjudication on
the merits.


                                                   6
                                          CONCLUSION

       The Court dismisses this action.

       The Court dismisses Plaintiff’s claims under 42 U.S.C. § 1983 because Plaintiff seeks

monetary relief from defendants that are immune from such relief and because he fails to state a

claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court dismisses Plaintiff’s claims for habeas corpus relief under 28 U.S.C. § 2254

because the Court lacks jurisdiction to consider those claims.

       Because Plaintiff’s complaint makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       This order is to be mailed by chambers.

SO ORDERED.

 Dated:    April 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  7
